Herlihy, J.
Appeal from a judgment of the Supreme Court, Clinton County, which dismissed a writ of habeas corpus after a hearing. The briefs of both parties allege that pending this appeal the relator’s sentence was vacated and a new sentence imposed on January 14, 1966. Accordingly, this appeal is rendered academic. (People ex rel. Taylor v. McMann, 24 A D 2d 1080, mot. for lv. to app. den. 17 N Y 2d 421.) For the reason set forth above, the appeal is dismissed as academic, without costs. Gibson, P. J., Reynolds and Staley, Jr., JJ., concur; Taylor, J., not voting.